Case 2:17-cv-11910-MAG-DRG ECF No. 457-34 filed 10/23/18   PageID.11721   Page 1 of
                                      8




        EXHIBIT 1-32
                     HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                Case 2:17-cv-11910-MAG-DRG ECF No. 457-34 filed 10/23/18
                                                                                      8
                                                                                                           PageID.11722   Page 2 of




Message
From:         Riedmann, Scott R (Baghdad) [RiedmannSR@state.gov]
sent:         7/17/2017 9:52:29 AM
To:           Schultz, John A [/O=IRMMAIL/OU=Mbx servers - nyc/cn=recipients/cn=jaschult]
CC:           Shea, Peter T [SheaPT@state.gov]; Koontz, Bryan K [KoontzBK@state.gov]; Pennington, Joseph S
              [F'enningtonJS@state.gov]
Subject:      RE: Ordered Removal Proceedings


Hi John,

Stephanie and I had a good meeting with the Dep Foreign Minister today. He agreed again to instruct the Embassy to
start: issuing travel doc:s and to resume flights with 60 deportees.

He explained that he is under pressure from Parliament about some deportees returning who claimed asylum and have
other immigration violations. We explained there is not: difference and he agreed that legal system is fair and that all
have had multiple chances to make their case. It's all about optics,

We told him that: roughly 800 of the 1444 have criminal convictions and this is the reason for their ordered
departure. For him politically, it would be very helpful if the initial flights contained only deportees with criminal
convictions. Since there is no dispute about those with criminal convictions, this would allow the flight process to
become routine and then, hopefully, the political issue surrounding the flights simply dies because the process is now
normalized.

Is that something you all could accommodate? It would give the GOl necessary political cover and give us what we want
with respect to implementing a regular return schedule. It seems win-win and a good way to get this moving forward.

Let me know your thoughts.

Best,

Scott



SBU
This email is UNCLASSIFIED.



From: Schultz, John A [mailto:John.A.Schultz©ice.dhs.gov]
Sent: Sunday, July 16, 2017 6:12 PM
To: Riedmann, Scott R (Baghdad)
Cc: Shea, Peter T; Koontz, Bryan K; Pennington, Joseph S
Subject: RE: Ordered Removal Proceedings



About 800 had criminal convictions

Sent with BlackBerry Work
(vv-vvw.blackberr)f.com)

From: Riedmann, Scott R (Baghdad) <RiedmannSR4state.gov>
Date: Sunday, Jul 16, 2017, 11:06 AM
To: Schultz, John A <John.A.Schuitzgice.dhs.,gov>
Cc: Shea, Peter T <SheaPT@state.gov>, Koontz, Bryan K <KoontzBKc4,state.gov>, Pennington, Joseph S
<PenningtonJS@state.go-v>




                                                               ICE - 0297588
                      HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                Case 2:17-cv-11910-MAG-DRG ECF No. 457-34 filed 10/23/18
                                                                                      8
                                                                                                           PageID.11723   Page 3 of




Subject: RE: Ordered Removal Proceedings

Good to know. That is a bit of a sticking point with the GCI. They believe someone ordered removed solely based on an
failed asylum claim is somehow different. We are explaining that legally, judicially an ordered removal is an ordered
removal the reason for said removal is irrelevant.

Is it fair to say that most of the 1444 also have other criminal convictions?


SBU
This email is UNCLASSIFIED.


From: Schultz, John A [mailto:John.A.Schultz©ice.dhs.gov]
Sent: Sunday, July 16, 2017 5:59 PM
To: Riedmann, Scott R (Baghdad)
Cc: Shea, Peter T; Koontz, Bryan K; Pennington, Joseph S
Subject: RE: Ordered Removal Proceedings

Scott

Technology is blocking my ability to open the extract of the 1400 cases and give you a number of how many but I can
assure you that there are failed asylum seekers within the group of final orders.

John A Schultz Jr.
Deputy Assistant Director
Removal Management Division- East
Enforcement and Removal Operations
Immigration and Customs Enforcement
500 12th Street SW
Washington, DC 20536
(202) 732-5893 (office)
(202) 4974344 (mobile)
John.a.schultz@ice.dhs,gpv

From: Riedmann, Scott R (Baghdad) [mailto:RiedmannSR©state.gov]
Sent: Sunday, July 16, 2017 10:54 AM
To: Schultz, John A
Cc: Shea, Peter T; Koontz, Bryan K; Pennington, Joseph S
Subject: RE: Ordered Removal Proceedings

Hi John,

This is very helpful. Do we know how many, if any, of the 1444 deportees had asylum claims? This would be very useful
in our discussions,

Thx,

Scott


SBU
This email is UNCLASSIFIED.




                                                               ICE - 0297589
                                                                   HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                             Case 2:17-cv-11910-MAG-DRG ECF No. 457-34 filed 10/23/18
                                                                                                                                                                                       8
                                                                                                                                                                                                              PageID.11724   Page 4 of




---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


From: Schultz, John A [mailto:John.A.Schultz@ice.dhs.gov]
Sent: Sunday, July 16, 2017 5:49 PM
To: Riedmann, Scott R (Baghdad)
Cc: Shea, Peter T; Koontz, Bryan K; Pennington, Joseph S
Subject: RE: Ordered Removal Proceedings

HI Scott


What constitutes and Immigration violation?
        Any violation of the Immigration and Nationality Act ((IAA) and United States. Code (USC) Title 8. There are too
many violations to list: them all but most common are- overstay, illegal entry, conviction of crime which violates status,
fraud.

How are Immigration violations adjudicated, is this different than an order of removal based on criminal
convictions? Both criminal and non-criminal aliens are essentially processed for removal in the same manner. Either
can be ordered removed by an Immigration Judge, the Board of Immigration Appeals, or in certain cases an immigration
officer.

An individual can be order removed for whatever reason-Immigration, criminal, whatever. Can you please confirm
this? Yes as long as they have violated the immigration law they can be ordered removed.

Per below, there is a separate hearing process for asylum-only cases. What happens during these hearings if asylum is
denied? Then the removal order take effect. Is there a removal order issued as well? Yes Do the subjects have the
opportunity to appeal, or self-deport? Yes they can appeal, once they are ordered removed even if they self deport their
file will be closed as a removal not: a voluntary removal thus barring them from re-entering for most likely 10 years. Any
specific info on this would be useful.

The information on EOM is correct: and for t:he Iraqis probably t:he most: likely avenue to have received a final order.

Let me know if you think it would be helpful for someone from my office to fly to Baghdad and meet with the Iraqi
officials as well,

We haven't been contacted by the Embassy regarding the interviews and will follow up with them on Monday.

john

John A Schultz Jr.
Deputy Assistant Director
Removal Management Division- East
Enforcement and Removal Operations
Immigration and Customs Enforcement
500 12th Street SW
Washington, DC 20536
(202) 732-5893 (office)
(202) 497-1344 (mobile)
John.a.schultz@ice.dhs.gov


From: Riedmann, Scott R (Baghdad) [mailto:RiedmannSR©state.gov]
Sent: Thursday, July 13, 2017 9:10 AM
To: Schultz, John A
Cc: Shea, Peter T; Koontz, Bryan K; Pennington, Joseph S
Subject: Ordered Removal Proceedings

Hi John,




                                                                                                                                                                 ICE - 0297590
                      HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                Case 2:17-cv-11910-MAG-DRG ECF No. 457-34 filed 10/23/18
                                                                                      8
                                                                                                           PageID.11725   Page 5 of




Our Charge met with the M FA today to talk deportations. The issue of deportations based on criminal convictions as
opposed to immigration violations arose. We clearly see no difference between the two; but the Iraqis do. Questions
arose in the meeting about what constitutes an immigration violation, as well as how immigration violations are
adjudicated and if this is different than an ordered removal based on a criminal conviction. We are under the
impression there is no difference. An individual can be ordered removed for whatever reason — immigration, criminal,
whatever. Can you please confirm this? As well, any information on what constitutes and immigration violation would
be useful.

As well, we would like to lay out the removal process for the GOI, so that they see it is a completely legal and
transparent process from start to finish, with sufficient due process. I pulled the following about the EOIR from the DOJ
website. Please let me know if this is accurate and up-to-date and usable for this purpose. If not, please provide us with
something to use.

The issue of asylees also came up. The GOI is very concerned that individuals who sought asylum are among the
deportees and that they are at risk if returned to the Iraq. We believe that there may be some among the deportees
who fall into this category; however, they too received a full hearing and had ample opportunity to present their
case. Any information you have on this (including how many among the deportees fall into this category) would be very
useful. Per below, there is a separate hearing process for asylum-only cases. What happens during these hearings if
asylum is denied? Is there a removal order issued as well? Do the subjects have the opportunity to appeal, or self-
deport? Any specific info on this would be useful.

In the meeting, the M FA agreed to instruct the Iraqi Embassy to dispatch a consular officer to Mesa to begin
documenting the deportees. However, they balked again at the number of deportees, even though previously they
suggested 60 as an acceptable number. This is clearly a political issue for them vis-a-vis the optics of so many coming off
the plane. Our Charge reinforced our high lever interest and PM's pledge to POTUS.

Best,

Scott




Department of Justice
Executive Office for Immigration Review

Thursday, September 9, 2010
EOIR at a Glance
This fact sheet provides an agency overview for general informational purposes only and is not a substitute for legal
advice; nor does it constitute any legal opinion by the Department of Justice, or create any rights or benefits. This fact
sheet is not fully inclusive, does not address all applicable laws or case interpretation, and may be subject to change as
new laws and regulations are enacted.

The Department of Justice's Executive Office for Immigration Review (EOIR) administers the nation's immigration court
system. EOIR primarily decides whether foreign-born individuals, who are charged by the Department of Homeland
Security (DHS) with violating immigration law, should be ordered removed from the United States or should be granted
relief or protection from removal and be permitted to remain in this country. To make these critical determinations,
EOIR's Office of the Chief Immigration Judge (OCIJ) has more than 235 immigration judges who conduct administrative
court proceedings, called removal proceedings, in 57 immigration courts nationwide.

EOIR's appellate component, the Board of Immigration Appeals (BIA), primarily decides appeals of immigration judge
decisions. Certain BIA decisions that the BIA designates as precedent decisions apply to immigration cases nationwide.
The BIA is the highest administrative tribunal for interpreting and applying U.S. immigration law.




                                                               ICE - 0297591
                     HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                               Case 2:17-cv-11910-MAG-DRG ECF No. 457-34 filed 10/23/18
                                                                                     8
                                                                                                          PageID.11726   Page 6 of




EOIR's third component, the Office of the Chief Administrative Hearing Officer (OCAHO), hears cases that do not relate
to removal proceedings; they relate to employer sanctions for illegal hiring of unauthorized workers, document fraud,
and unfair immigration-related employment practices (fact sheet
at http:
       jtas-
          wvw    dce., ov eoir ress 2012 OCAH0FactSheet05292012.ptf).

Removal Proceedings
DHS initiates removal proceedings when it serves the individual with a charging document, called a Notice to Appear,
and files that Notice to Appear with one of EOIR's immigration courts. The Notice to Appear orders the individual to
appear before an immigration judge and provides notice of the removal proceedings, the alleged immigration law
violations, the ability to seek legal representation at no expense to the government, and the consequences of failing to
appear at scheduled hearings.
When the immigration court receives the Notice to Appear from DHS, the court schedules a removal hearing before an
immigration judge. There may be one or multiple hearings, depending on what happens in the case. The two parties in
the hearing are the individual named in the Notice to Appear and DHS.

The DHS attorney represents the government and seeks to prove that the individual should be removed from the United
States. The individual in removal proceedings may, at his/her own expense, seek an attorney or other authorized legal
representative (fact sheet at http://www.justice.gov/eoir/press/09/WhoCanRepresentAliensFactSheet10022009.pdf).

Removal proceedings begin with a "master calendar" hearing, where the immigration judge ensures the individual
understands the alleged immigration law violations. The judge also provides information on available free legal
representation resources in the area. Then, generally, the immigration judge will schedule an "individual" hearing,
where both parties present the merits of the case to the immigration judge.

The outcome of many removal proceedings depends on whether the individual is eligible for relief from removal.
Immigration law provides relief from removal to individuals who meet specific criteria. In most removal proceedings,
individuals admit that they are removable, but then apply for one or more forms of relief. In such cases, individuals must
prove that they are eligible for relief, such as cancellation of removal, adjustment of status, asylum, or other remedies
provided by immigration law (fact sheet at http://www.justice.govieoir/press/04/ReliefFromRemoval,pdf).

Other Hearings and Reviews
While immigration judges usually conduct removal proceedings, they may also conduct the following hearings and
reviews:
•        Bond Redetermination Hearings -- to determine whether to lower or eliminate the amount of a bond set by
DHS for an individual detained by DHS. The detained individual makes a request for a bond redetermination hearing to
the immigration judge. These hearings are generally informal and are not part of the removal proceedings.
•        Rescission Hearing -- to determine whether a lawful permanent resident should have his/her residency status
rescinded because he/she was not entitled to it when it was granted.
•        Withholding-Only Hearing -- to determine whether an individual who has been ordered removed is eligible for
withholding of removal under Section 241(b)(3) of the Immigration and Nationality Act or under the Convention Against
Torture
•        Asylum-Only Hearing -- to determine whether certain individuals who are not entitled to a removal hearing
(crewmen, stowaways, Visa Waiver Pilot Program beneficiaries, and those ordered removed from the United States on
security grounds) but claim a well-founded fear of persecution in their home country are eligible for asylum. (See
above Caveat Regarding Asylum Claims in the CNMI.)
•        Credible Fear Review -- to determine whether an individual in expedited removal has a credible fear of
persecution or torture (fact sheet at http://www.justice.govieoir/press/09/AsylumWithholdingCATProtections.pdf).
Expedited removal allows DHS to remove certain individuals from the United States without placing them in removal
proceedings.
•        Reasonable Fear Review -- to determine whether an individual in expedited removal, who has been previously
removed from the United States, has a reasonable fear of persecution or torture (fact sheet
at httpl/www.justice.g_ovieoir/press109/AsylumWithholdingCATProtections.pd1).




                                                              ICE - 0297592
                      HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                Case 2:17-cv-11910-MAG-DRG ECF No. 457-34 filed 10/23/18
                                                                                      8
                                                                                                           PageID.11727   Page 7 of




•        Claimed Status Review -- to determine whether an individual in expedited removal has a valid claim to U.S.
citizenship, lawful permanent residency, refugee or asylum status, when the individual claims under oath to have such
status.
•       In Absentia Hearing -- to determine whether an individual who does not appear for a scheduled hearing may be
ordered removed in his/her absence, which is called in absentia. The immigration judge will order an individual
removed in absentia if DHS establishes by clear, unequivocal and convincing evidence that the individual is removable,
and that DHS served the individual with a written notice to appear for the hearing that included information on the
consequences of being absent for a hearing.

Immigration Judge Decisions
At the conclusion of the case, the immigration judge usually issues an oral decision, but on occasion will issue a written
decision sometime after the hearing. Immigration judge decisions are made on a case-by-case basis according to U.S.
immigration law, regulations and precedent decisions.

When the immigration judge grants the individual relief from removal, the individual may remain in the United States,
sometimes temporarily and sometimes permanently. When the immigration judge orders the individual removed, DHS
may remove the individual from the United States. However, an immigration judge's decision may not be the final
decision in the case because both parties have the opportunity to appeal an immigration judge's decision in removal
proceedings and in the other hearings and reviews specified above.

Appeals of Immigration Judge Decisions BIA Review
Within 30 days of the immigration judge's decision, either party or both parties may appeal the immigration judge's
decision to the BIA. The BIA decides the appeal by conducting a "paper" or record review; the BIA, generally, does not
conduct courtroom hearings, though it may hold oral argument in selected cases.

Appeals of BIA Decisions -- Federal Court Review
If the individual in proceedings disagrees with the BIA's ruling, he/she may file an appeal ("petition for review") with the
appropriate federal circuit court of appeals. DHS, however, may not do so.

   EOIR
The Executive Office for Immigration Review (EOIR) is an agency within the Department of Justice. Under delegated
 authority from the Attorney General, immigration judges and the Board of Immigration Appeals interpret and adjudicate
 immigration cases according to United States immigration laws. EOIR's immigration judges conduct administrative court
 proceedings in immigration courts located throughout the nation. They determine whether foreign-born individuals—
whom the Department of Homeland Security charges with violating immigration law—should be ordered removed from
 the United States or should be granted relief from removal and be permitted to remain in this country. The Board of
Immigration Appeals primarily reviews appeals of decisions by immigration judges. EOIR's Office of the Chief
 Administrative Hearing Officer adjudicates immigration-related employment cases. EOIR is committed to ensuring
fairness in all of the cases it adjudicates.

Executive Office for Immigration Review
Updated January 8, 2016



Scott Riedmann
Consul General
U.S. Embassy, Baghdad
+1-301-985-8841 x2924
RiedmannSR@state.gov




SBU




                                                              ICE - 0297593
                   HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                  Case 2:17-cv-11910-MAG-DRG ECF No. 457-34 filed 10/23/18
                                                                        8
                                                                                             PageID.11728   Page 8 of




This email is UNCLASSIFIED.




                                                ICE - 0297594
